Citation Nr: 0028849	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  95-28 550A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1995 rating decision by the RO 
that denied an application to reopen a previously denied 
claim of service connection for PTSD.  Such a claim was 
earlier denied in March and in May 1992, but the veteran did 
not appeal.  Consequently, the March and May 1992 denials 
became final.  See 38 C.F.R. §§ 19.129, 19.192 (1991).  The 
claim may therefore be reopened only on the presentation of 
new and material evidence.  38 U.S.C.A. § 5108 (West 1991).  


FINDINGS OF FACT

1.  By an April 1995 rating decision, the RO denied the 
veteran's application to reopen a previously denied claim of 
service connection for PTSD.

2.  Notice of the April 1995 rating decision was mailed to 
the veteran on April 19, 1995.

3.  The veteran submitted a notice of disagreement (NOD) on 
May 12, 1995.

4.  A statement of the case (SOC) was issued on June 13, 
1995.

5.  A substantive appeal setting forth allegations of error 
of fact or law was not received until July 8, 1998.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the 
April 1995 RO decision which denied an application to reopen 
a previously denied claim of service connection for PTSD.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b), 20.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (emphasis added).  
The substantive appeal can be set forth on a VA Form 9 
(Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction (AOJ)-
which, in this case, was the RO.  38 C.F.R. § 20.202.  To be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, an extension for filing a substantive appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).

Even if a VA Form 9 is submitted, it must be "properly 
completed."  38 C.F.R. § 20.202.  As noted above, it 
"should set out specific arguments relating to errors of 
fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed."  Id; see also 38 U.S.C.A. § 7105(d)(3) (West 
1991).  When the substantive appeal fails to allege specific 
error of fact or law, the Board may dismiss the appeal.  
38 U.S.C.A. § 7105(d)(5) (West 1991).  

There are situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the veteran at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997).

In the veteran's case, an April 1995 decision of the RO 
denied an application to reopen a previously denied claim of 
service connection for PTSD.  Notice of this decision was 
sent to veteran on April 19, 1995.  Thereafter, the veteran 
filed a NOD on May 12, 1995.  A SOC was issued on June 13, 
1995.  A VA Form 9 was received on September 11, 1995, but no 
specific argument relating to error of fact or law was made.  
See 38 C.F.R. § 20.202 (1999) (a substantive appeal must set 
forth specific allegation of error of fact or law).  In fact, 
the only notation on the form, other than the veteran's 
signature and date, was a request for a hearing at the RO.  
(The veteran later submitted a statement in October 1995 in 
which he canceled the hearing.)  A VA Form 9 or other writing 
constituting a substantive appeal was not thereafter received 
in a timely manner.  See VAOPGCPREC 9-97 (Feb. 11, 1997).  
Given that the notice of the April 1995 denial was mailed to 
the veteran on April 19, 1995, and because a SOC was issued 
on June 13, 1995, the veteran had until April 19, 1996, to 
file either a substantive appeal or a request for an 
extension of time.

The Board finds that the veteran did not timely file either a 
substantive appeal or a request for an extension of time to 
do so.  His VA Form 9, received on September 11, 1995, did 
not set forth specific allegation of error of fact or law.  A 
statement from the veteran's representative which could be 
construed as a substantive appeal was submitted in June 1998; 
however, this written statement was submitted well after the 
time period for filing a substantive appeal had passed.  
Tomlin v. Brown, 5 Vet. App. 355 (1993); 38 C.F.R. 
§ 20.302(c) (1999).

As noted above, a substantive appeal "should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  Id; see 
also 38 U.S.C.A. § 7105(d)(3) (West 1991).  When a 
substantive appeal fails to allege specific error of fact or 
law, the Board may dismiss the appeal.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991).  Accordingly, because the veteran 
did not timely file either a substantive appeal or a request 
for an extension of time to do so, he is statutorily barred 
from appealing the April 1995 decision.  The Board does not 
have jurisdiction to consider an appeal from this decision.  
38 C.F.R. § 20.200; Roy, supra.


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

